Citation Nr: 9913911	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	David M. Devany, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO decision which, in pertinent part, 
denied service connection for an acquired psychiatric 
disorder.  A personal hearing was held before a member of the 
Board at the RO (i.e. a Travel Board hearing) in November 
1998. 

Service connection was previously denied for a psychiatric 
disorder in a September 1986 Board decision.  In its February 
1995 decision, the RO reopened the previously denied claim 
based on submission of new and material evidence (a number of 
medical records from during and after service).  The Board 
agrees that the claim has been reopened, and thus the claim 
has been reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a psychiatric 
disorder. 


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 12, 1979 to September 19, 1979 (less than 90 days).  A 
review of his service medical records shows that on medical 
examination performed for enlistment purposes on July 3, 
1979, his psychiatric system was listed as normal.  On July 
13, 1979 (the second day of active duty), the veteran was 
seen at a clinic at Parris Island, complaining of 
constipation for two days.  The clinical impression was 
constipation.  The examiner also commented that the veteran 
exhibited "strange behavior" at the time of the 
examination, wandering around and saying "it happened so 
fast."  A screening physical examination on July 16, 1979 
found that the veteran was physically fit to undergo military 
training.  An August 21, 1979 medical record notes an 
impression of immature personality traits.  Service medical 
records are negative for a diagnosis of an acquired 
psychiatric disorder.  A separation medical examination was 
not performed; a September 14, 1979 note in the veteran's 
service medical records shows that he was considered 
physically qualified for separation from active duty, and 
that no disqualifying defects were noted.

Service personnel records show that in September 1979 the 
veteran was counseled on his unsatisfactory performance in 
recruit training, and he was subsequently discharged from 
service as unsuitable, prior to completion of recruit 
training, on September 19, 1979.

The first post-service medical records reflecting treatment 
for a psychiatric disorder are dated in August 1980.  Private 
medical records from Fallsview Psychiatric Hospital reflect 
that on admission in August 1980, the veteran presented with 
disorientation, combative behavior, and active 
hallucinations.  He reported a history of psychiatric 
disturbance, specifically paranoid schizophrenic disorder, 
and denied prior hospitalization.  The examiner noted that 
the veteran was receiving outpatient treatment at Portage 
Path and had been prescribed Mellaril for history of 
recurrent psychotic reaction, and that he had not taken his 
medication.
 
He was later hospitalized at Fallsview Psychiatric Hospital 
from August 1980 to September 1980.  On admission, the 
examiner noted that the veteran had been discharged from that 
facility earlier that month with a diagnosis of paranoid 
schizophrenia.  The examiner indicated that the veteran had a 
previous history of recurrent schizophrenia and concomitant 
drug use with drug psychosis.  The discharge diagnoses were 
paranoid schizophrenic reaction and history of poly-drug 
abuse.  A psychiatric examination dated the day of discharge 
indicated diagnoses of paranoid schizophrenia and probable 
recent drug psychosis, specifically PCP.  

In March 1981, the veteran submitted claims for service 
connection for a number of disabilities, including a nervous 
condition.  He stated that he had no treatment for the 
claimed conditions during service, and that his problems 
began right after service and had worsened since that time.  
He reported treatment at the Wade Park VA Medical Center 
(VAMC) since March 1981.

A VA discharge summary shows that the veteran was 
hospitalized from March 1981 to May 1981 at the Cleveland 
VAMC.  The examiner noted that the veteran carried a 
diagnosis of chronic paranoid schizophrenia for several 
years, and that he had been treated at Portage Path Mental 
Health Center since his discharge from Fallsview.  His family 
brought him to the hospital due to an apparent deterioration 
of his condition.

In a July 1982 statement, the veteran asserted that he 
incurred schizophrenia in July 1979, and that he was treated 
for this condition during service.  He reported treatment for 
schizophrenia at Portage Path Mental Health Center since 
1979.  In a December 1982 statement, he said he was treated 
by a psychiatrist during service in September 1979, and later 
diagnosed with schizophrenia at Wade Park Hospital in late 
1979 or early 1981.

A VA discharge summary shows that the veteran was 
hospitalized from December 1982 to February 1983.  On 
admission, the examiner noted that the veteran's first 
hospital admission for a psychiatric disorder was in August 
1980, at Fallsview Hospital.  The veteran reported that he 
never finished boot camp as he was discharged from military 
service due to psychiatric problems.  The Axis I discharge 
diagnosis was recurrent paranoid schizophrenia.
 
In February 1983 decisions, the RO denied service connection 
for a psychiatric disorder.  The veteran appealed the denial 
of service connection.

The veteran was subsequently hospitalized at Fallsview 
Psychiatric Hospital for paranoid schizophrenia from February 
1983 to March 1983. 

Private medical records from the Akron General Medical Center 
reflect that the veteran was hospitalized from December 1983 
to January 1984 and treated for injuries incurred when he 
jumped off a bridge onto a concrete road; the discharge 
diagnoses included schizophrenia.

The veteran was hospitalized at Fallsview Psychiatric 
Hospital for schizophrenia in March 1984 (with an Axis II 
diagnosis of borderline personality disorder).  During this 
hospitalization, the examiner noted that the veteran had 
previously been treated at the Cleveland VAMC and Akron 
General Medical Center, and that the veteran's father had a 
history of psychotic illness.

VA medical records show that the veteran was hospitalized at 
the Cleveland VAMC, Brecksville Unit, from May 1984 to July 
1984 for schizophrenia, paranoid type, with ethanol and 
marijuana abuse.  The Axis II diagnosis was passive-
aggressive personality disorder.  The examiner noted that the 
veteran had been hospitalized twice at the Wade Park unit of 
the Cleveland VAMC, and at Fallsview.
He was subsequently hospitalized from January 1985 to March 
1985; the Axis I discharge diagnoses were chronic severe 
organic mental disorder, mixed type (affective-delusional-
amnesic), severe alcohol abuse, and multiple substance abuse, 
with psychotic intoxication.  He was hospitalized from April 
1985 to May 1985; the discharge diagnoses were as follows:  
Axis I diagnoses of schizophrenia, chronic undifferentiated 
type, and multiple drug dependence, continuous, an Axis II 
diagnosis of passive-aggressive personality, and an Axis IV 
notation of non-compliance with medication and inability to 
abstain from drugs.  Later that month he was again 
hospitalized, with a diagnosis of schizophrenia, chronic 
undifferentiated type, and multiple substance dependency.

In a September 1986 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.

The veteran was hospitalized at Fallsview Psychiatric 
Hospital from December 1987 to June 1988; at that time he 
reported that he was discharged from military service as 
unfit for service due to psychological problems.  The 
discharge diagnosis was chronic paranoid schizophrenia, in 
remission.  On subsequent admission in March 1992, the 
veteran reported that he was first hospitalized during 
service when he began hearing voices.

By a letter to the veteran's attorney dated in September 
1993, an employee of the Brecksville VAMC stated that there 
were no medical records of treatment of the veteran from 1980 
to 1983.  The writer stated, "In referral to your letter 
dated 8/12/93, [the veteran] was treated at the Wade Park VA 
Medical Center while still on active duty in the military," 
and added that the VA did not maintain medical records of 
individuals treated at the VA while on active duty.  [It 
appears the VA employee was referring to the attorney's 
assertion that the veteran had been treated by the VA while 
on active duty, although there are no VA records indicating 
such.]

In March 1994, the veteran submitted a claim for service 
connection for a psychiatric disorder.  He asserted that he 
did not have a psychiatric disorder prior to military 
service, and that he was subjected to severe emotional and 
physical trauma during his military training, which caused a 
chronic psychiatric disorder.  He asserted that he was 
separated from service for medical reasons, and said that one 
week after discharge, he was taken to the Akron City Hospital 
Emergency Room and then transferred to Fallsview Psychiatric 
Hospital for psychological treatment.

By a letter dated in April 1994, the veteran's representative 
asserted that the veteran was treated at the Wade Park VAMC 
while he was still on active duty, and said he was attempting 
to obtain such records.

By a letter dated in June 1995, the Portage Path Community 
Mental Health Center indicated that medical records were not 
retained after 10 years had elapsed, and enclosed medical 
records reflecting treatment of the veteran for schizophrenia 
and polysubstance abuse in 1993.

Subsequent VA and private medical records reflect ongoing 
treatment for schizophrenia, schizoaffective disorder, and 
polysubstance abuse.

By a letter dated in October 1995, the veteran's 
representative reiterated his earlier assertions, and stated 
that the veteran had been awarded benefits by the Social 
Security Administration (SSA).  He added that post-service 
medical records dated prior to August 1980 were unavailable.

By a letter to the Brecksville VAMC dated in July 1996, the 
RO requested information regarding the veteran's alleged VA 
treatment during service at the Wade Park facility.  In a 
subsequent reply, the VAMC stated that the veteran was not 
treated at that facility from September 1979 to March 1981.  
By a letter dated in August 1996, the chief of the medical 
administration service of the Brecksville VAMC stated that 
there was no evidence that the veteran was treated at the 
Wade Park or Brecksville facilities during the period of his 
active duty (July 1979 to September 1979).  Their records 
showed that he was treated at the Wade Park facility from 
March 1981 to May 1981, and subsequently.

By a letter dated in October 1996, the veteran's 
representative said that the veteran was not treated for a 
psychiatric disorder prior to military service.

At a November 1998 Travel Board hearing, the veteran and his 
representative reiterated many of their assertions.  The 
veteran's representative stated that post-service medical 
records dated prior to August 1980 were unavailable.  The 
veteran's mother testified that he did not have a psychiatric 
disorder prior to military service, and that there was a 
dramatic change in him after his discharge from service.  She 
said she took him to the Akron City Hospital for a 
psychiatric disorder within a short time after his discharge, 
he was not admitted, and he was transferred to Fallsview 
Hospital.  The veteran testified that he began hearing voices 
the same night he was discharged from service.  The veteran's 
representative stated that records from Akron City Hospital 
were unavailable, and that the veteran told him he was only 
treated by a military doctor for a psychiatric disorder 
during service, with no VA treatment during service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Legal authority 
pertaining to presumptive service incurrence for a psychosis, 
if first manifest within the year after active service, is 
inapplicable in this case as the veteran had less than 90 
days of military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Personality disorders are 
not disabilities for VA compensation purposes and may not be 
service connected.  38 C.F.R. § 3.303(c).

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.   Although the veteran's previously denied claim for 
service connection has been reopened with new and material 
evidence, the question remains whether he has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); Elkins 
v. West, No. 97-1534 (U.S. Vet.App. Feb. 17, 1999); Winters 
v. West, No. 97-2180 (U.S. Vet.App. Feb. 17, 1999).  If he 
has not presented evidence that his claim is well grounded, 
there is no duty on the part of the VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Service medical records from the veteran's period of active 
duty service (July 12, 1979 to September 19, 1979) show that 
an examiner commented that the veteran was acting strangely 
when treated for constipation on July 13, 1979, and on August 
21, 1979 there was an impression of immature personality 
traits.  However, the service records are negative for a 
diagnosis of an acquired psychiatric disorder such as a 
psychosis.  Service personnel records demonstrate that the 
veteran was not discharged due to disability; but rather he 
was discharged as unsuitable due to unsatisfactory 
performance in recruit training.

The first post-service medical evidence of a psychiatric 
disorder is dated in August 1980, when the veteran was 
hospitalized on two occasions at Fallsview Psychiatric 
Hospital and diagnosed with paranoid schizophrenia.  On 
admission during the first hospitalization, the veteran 
denied prior psychiatric hospitalization, and reported prior 
psychiatric outpatient treatment at Portage Path.  (Records 
of such prior treatment are unavailable).  Many subsequent VA 
and private medical records reflect treatment for 
schizophrenia and for polysubstance abuse.

In a March 1981 statement, the veteran stated that he had no 
treatment for a psychiatric disorder during service, and said 
his problems began soon after service and had worsened since 
that time.  In subsequent statements, the veteran asserted 
that he was treated for a psychiatric disorder during 
service.

The veteran and his mother have asserted that a psychiatric 
disorder was present during his period of active service, and 
that the psychosis noted in post-service medical records 
began during active duty.  As laymen, they are not competent 
to render an opinion regarding diagnosis or etiology of a 
condition, and their statements do not serve to make the 
claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his psychiatric disorder began in service, does not 
constitute competent medical evidence of causality as 
required for a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1996)

The veteran has presented medical evidence of a current 
psychiatric disorder, but he has not submitted medical 
evidence of the condition being present in service nor has he 
presented medical evidence linking his current condition to 
service.  Without such competent medical evidence, the claim 
for service connection is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Error! Not a valid link.

